 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARLOS TINOCO, et al.,                            Lead Case No.: 17-cv-2433-BAS-JLB
                                     Plaintiffs,       Consolidated Case Nos.:
12
                                                       (1) 18-cv-1389-BAS-JLB
13   v.                                                (2) 18-cv-1390-BAS-JLB
                                                       (3) 18-cv-1561-BAS-JLB
14   SAN DIEGO GAS & ELECTRIC CO., et
                                                       (4) 18-cv-1803-BAS-JLB
     al.,
15                                                     (5) 18-cv-1805-BAS-JLB
                                   Defendants.         (6) 18-cv-1807-BAS-JLB
16
                                                       (7) 18-cv-1808-BAS-JLB
17   AND CONSOLIDATED CASES                            (8) 18-cv-2482-BAS-JLB
18
19                                                     ORDER VACATING EARLY
                                                       NEUTRAL EVALUATION AND
20
                                                       CASE MANAGEMENT
21                                                     CONFERENCES IN
                                                       CONSOLIDATED CASE
22
23         On January 7, 2018, the Honorable Cynthia Bashant consolidated Koontz et al. v.
24   San Diego Gas & Electric Co., et al., 18-cv-2482-BAS-JLB (“Koontz”) with Tinoco et al.
25   v. San Diego Gas & Electric Co., et al., 17-cv-2433-BAS-JLB (“Tinoco”) and seven other
26   actions. (Koontz, ECF No. 19; Tinoco, ECF No. 48.) Accordingly, the telephonic, counsel-
27   only Early Neutral Evaluation and Case Management Conferences previously set for
28   January 14, 2019, before Magistrate Judge Jill L. Burkhardt in Koontz (Koontz, ECF No.

                                                   1
                                                                              17-cv-2433-BAS-JLB
 1   12) are hereby VACATED. The Koontz parties shall follow the Scheduling Order
 2   previously issued in Tinoco (Tinoco, ECF No. 44).
 3         IT IS SO ORDERED.
 4   Dated: January 9, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                   17-cv-2433-BAS-JLB
